      Case 4:17-cv-00475-JAS Document 197 Filed 05/10/19 Page 1 of 5



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Center for Biological Diversity, et al.,           No. CV-17-00475-TUC-JAS (Lead)
                                                        No. CV 17-00576-TUC-JAS (C)
10                  Plaintiffs,                         No. CV 18-00189-TUC-JAS (C)
11   v.                                                 ORDER
12   United States Fish and Wildlife Service, et
     al.,
13
                    Defendants.
14
15          The Court shall hold a telephonic status conference with the parties on May 14,
16   2019, at 2:00 p.m. The parties shall call 866-390-1828. The access code is 2989170. For
17   further logistical information, the parties may contact the Court’s Courtroom Deputy,
18   Tiffany Dame at (520) 205-4682.
19          As this case overlaps with the issues in CV-19-00177-TUC-JAS (Save the Scenic
20   Santa Ritas, et. al., v. United States Army Corps of Engineers, et al.) (consolidated with
21   CV-19-00205-TUC-JAS), the parties shall attend and participate in the status conference
22   that has been jointly scheduled with that case. The Order (attached hereto) setting the status
23   conference in CV-19-00177-TUC-JAS lists the issues that will be discussed at the
24   conference; the parties shall be prepared to address these issues. Additionally, in the
25   interest of resolving any motion for preliminary injunction prior to June 7, 2019, when
26   Rosemont reported has reported it may commence work at and near the proposed mine, the
27   parties in all five cases (CV-19-00177-TUC-JAS, CV-19-00205-TUC-JAS, CV 17-475-
28   TUC-JAS, CV 17-576-TUC-JAS, CV 18-189-TUC-JAS) shall confer and submit a joint
      Case 4:17-cv-00475-JAS Document 197 Filed 05/10/19 Page 2 of 5



 1   proposed briefing schedule for any motions for preliminary injunction on or before May
 2   13, 2019.
 3         Dated this 10th day of May, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
         Case 4:17-cv-00475-JAS Document 197 Filed 05/10/19 Page 3 of 5



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Save the Scenic Santa Ritas, et al.,            No. CV-19-00177-TUC-JAS (Lead)
                                                         No. CV-19-00205-TUC-JAS (C)
10                     Plaintiffs,
                                                         ORDER
11       v.
12       United States Army Corps of Engineers, et
         al.,
13
                       Defendants.
14
15             Pending before the Court is the Federal Defendants’ and Rosemont Copper
16   Company’s Joint Motion for Telephonic Status Conference (Doc. 31). Plaintiffs have filed
17   a response in opposition (Doc. 36). The Court has reviewed the filings. The Court is well
18   aware of the complexity of this matter and the voluminous administrative record that exists.
19   As a result, the Court is inclined to allow the parties in CV-19-00177-TUC-JAS and CV-
20   19-00205-TUC-JAS to reasonably exceed the page limits for the expected motion for
21   preliminary injunction.1 It is the Court’s understanding that SSSR believes that the
22   following word limits would be reasonable: “14,000 words for each opening preliminary
23   injunctive relief memorandum, 14,000 words for each response by defendants and
24   defendant-intervenors to the opening preliminary injunctive relief memorandum, and 7,000
25   words for each reply, excluding the case caption, signature lines, and certificate of service.”
26   The Court adopts the proposed word limits in CV-19-00177-TUC-JAS and CV-19-00205-
27   TUC-JAS for the expected motions for preliminary injunction.
28   1
       Based on Federal Defendants’ and Rosemont Copper Company’s motion, it is expected
     that Plaintiffs expect to file a motion for preliminary injunction on May 15, 2019.
      Case 4:17-cv-00475-JAS Document 197 Filed 05/10/19 Page 4 of 5



 1          To resolve the preliminary injunction motions expeditiously, the Court will conduct
 2   a telephonic status conference at 2:00 p.m. on May 14, 2019. The primary topic of the
 3   conference shall be response deadlines for the expected preliminary injunction motions.
 4   The Court will not entertain discussions regarding the merits of any preliminary injunction
 5   motion at the conference. The parties shall call 866-390-1828. The access code is 2989170.
 6   For further logistical inquiries, the parties may contact the Court’s Courtroom Deputy,
 7   Tiffany Dame at (520) 205-4682. In the interest of resolving any motion for preliminary
 8   injunction prior to June 7, 2019, when Rosemont has reported it may commence work at
 9   and near the proposed mine, the parties in all five cases (CV-19-00177-TUC-JAS, CV-19-
10   00205-TUC-JAS, CV 17-475-TUC-JAS, CV 17-576-TUC-JAS, CV 18-189-TUC-JAS)
11   shall confer and submit a joint proposed briefing schedule on or before May 13, 2019.
12          As this case overlaps with the issues in CV 17-475-TUC-JAS (Center for Biological
13   Diversity, et al. v. United States Fish and Wildlife Service, et al.) (consolidated with CV
14   17-576-TUC-JAS, CV 18-189-TUC-JAS), the parties shall attend and participate in the
15   status conference that has been jointly scheduled with that case. The Court has issued an
16   Order in CV 17-475-TUC-JAS such that these parties shall attend and participate in the
17   status conference.
18          Accordingly
19          IT IS ORDERED that the limits for the expected motions for preliminary injunction
20   shall be as follows: 14,000 words for each opening preliminary injunctive relief
21   memorandum, 14,000 words for each response by defendants and defendant-intervenors to
22   the opening preliminary injunctive relief memorandum, and 7,000 words for each reply,
23   excluding the case caption, signature lines, and certificate of service.
24          IT IS FURTHER ORDERED that the parties shall attend a telephonic status
25   conference at 2:00 p.m. on May 14, 2019.
26          IT IS FURTHER ORDERED that the parties in all five cases (CV-19-00177-TUC-
27   JAS, CV-19-00205-TUC-JAS, CV 17-475-TUC-JAS, CV 17-576-TUC-JAS, CV 18-189-
28   TUC-JAS) shall confer and submit a joint proposed briefing schedule on or before May


                                                 -2-
      Case 4:17-cv-00475-JAS Document 197 Filed 05/10/19 Page 5 of 5



 1   13, 2019.
 2         Dated this 10th day of May, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
